Citation Nr: 0327840	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  95-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for bilateral defective 
hearing, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

Appellant had active service from October 1973 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that continued the veteran's evaluation for his 
service connected hearing loss at a noncompensable 
evaluation.  During the course of this appeal, the veteran's 
evaluation for his hearing loss was increased to a 10% 
evaluation, however, the veteran continues to disagree with 
the level of disability assigned.  

A hearing was held before the RO in May 1996, and before the 
undersigned Veterans Law Judge in October 1999.  This claim 
was returned to the RO in February 2000 for further 
development, and now returns before the Board.


FINDING OF FACT

The veteran has failed to report for scheduled VA 
examinations twice, in August 2001 and March 2003.  The 
veteran has not offered any indication that he would be 
willing to report for a VA examination, nor any good cause as 
to why he has previously failed to report.  Evidence on file 
does not show entitlement to a higher rating.


CONCLUSION OF LAW

An increased rating for a hearing loss is denied for the 
veteran's failure, without good cause, to report for 
scheduled VA examinations.  38 C.F.R. § 3.655 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Part of 
38 C.F.R. § 3.159 was recently invalidated by Federal Court 
Decision.  Paralyzed Veterans of America, et al., v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
7010 (Fed. Cir. Sept. 22, 2003). 

The record reflects that the veteran and his representative 
were provided with a copy of the July 1995 rating action, and 
were provided a Statement of the Case dated August 1995, and 
Supplemental Statements of the Case dated April 1997, March 
1999, May 1999, and May 2003.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in May and July 2003, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran received a hearing 
before the undersigned Veterans Law Judge in February 2000.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as the veteran has been notified as to which party will 
get which evidence, and as all the evidence has been 
obtained, and due the nature of this case, in which the law 
is dispositive, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).  As this case essentially 
turns on the law rather than the facts, the Board concludes 
that sufficient notice and development has been accomplished.  
See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Facts

Historically, the veteran was granted service connection for 
hearing loss at a noncompensable level by a December 1976 RO 
decision, based on the results of the veteran's separation 
examination.  

In October 1994, the veteran applied for an increased rating 
for his service connected hearing loss.  The relevant 
evidence of record includes the reports of private audio 
treatment, and VA examinations.

The veteran received a VA audiological examination in March 
1995.  The results of that examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
50
55
LEFT
25
35
40
50
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.  
The examiner diagnosed the veteran with moderate 
sensorineural hearing loss.

The veteran received a hearing at the RO in May 1996.  The 
transcript of that hearing indicates that the veteran 
reported that he uses an amplifier on his telephone at work, 
so that he can hear the phone over the background noise he 
experiences in his job working at a dam.  He indicated that 
he also sometimes has problems with conversations in person 
at work.  The veteran indicated that he played the TV loudly 
at home due to his hearing loss.  He reported that his 
hearing aids helped his hearing tremendously.

The veteran received a private hearing test in August 1996.  
The report of that private test indicates approximately the 
following findings: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
45
40
55
LEFT
60
50
55
65
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 76 percent in the left ear.  
The examiner at that time did not indicate which speech 
recognition test was used.

Another private report from that same day shows approximately 
the following findings:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
65
-
70
LEFT
80
65
75
-
85

It does not appear that speech recognition testing was 
conducted as a part of this private hearing test.

Another private hearing test was conducted in September 1996, 
by a private medical center.  That report indicates findings 
approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
65
75
85
LEFT
65
75
80
85
90

The examiner indicated that the veteran reported a history of 
noise exposure in the Navy and the Army Corps of Engineers.  
The veteran indicated that he did wear ear plugs in the Navy.  
The examiner diagnosed the veteran with bilateral moderately 
severe sloping to severe sensorineural hearing loss.  The 
examiner indicated that the veteran had good word 
discrimination.  The examiner did not indicate that a 
Maryland CNC speech recognition test was performed.

The veteran received a VA audiological examination in 
February 1997.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
70
65
70
LEFT
70
75
65
60
70

Speech audiometry revealed speech recognition ability of 82% 
percent in the right ear and of 84% in the left ear.  The 
veteran was diagnosed with a moderate to severe mixed hearing 
loss in both ears.

Following that examination, a 10 percent rating was assigned.  
The initial effective date was the date of the February 
examination.  Later, an effective date to 1994 was granted.  
Thus the issue is for a rating in excess of 10 percent for 
the entire time.

Another private audiometric examination dated October 1998 is 
of record.  It appears to show:






HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
70
-
70
LEFT
70
65
80
-
80

Speech audiometry revealed speech recognition ability of 70% 
percent in the right ear and of 70% in the left ear, however 
there is no indication that the Maryland CNC speech 
recognition test was used.  The veteran was found to have a 
moderately severe sensorineural hearing loss in the right 
ear, and a profound sensorineural hearing loss in the left 
ear.

The veteran received a hearing before the undersigned member 
of the Board in October 1999.  The transcript of that hearing 
indicates in relevant part that the veteran indicated that he 
believed his hearing had become significantly worse since his 
last VA examination.  The veteran reported that he had been 
wearing hearing aids for about three or four years.

The Board notes again that this claim was remanded in 
February 2000, for the veteran to be scheduled for a VA 
examination to determine the present level of his disability.  
Records in the veteran's claims file appear to indicate that 
he failed to report for a VA audiometric examination twice, 
most recently in March 2003.  Further records indicate that 
attempts were made to contact the veteran to attempt to get a 
statement from him indicating whether he would be willing to 
report for a VA examination, but such a statement was unable 
to be obtained.  No reason was given for the failure to 
report for the examinations.


The Law

As noted above, the veteran is currently evaluated at a 10 
percent level for his service connected bilateral hearing 
loss.  In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a pure 
tone audiometric test.  38 C.F.R. § 4.85 (2002).  The results 
are charted on Table VI and Table VII.  Id.  Thus, in order 
to assign an increased evaluation for his hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average pure tone 
decibel loss.

However, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action in accordance with 38 C.F.R. § 3.655 
shall be taken.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2002).


Analysis

Taking into account all relevant evidence, the Board finds 
that it cannot grant the veteran an increased rating for his 
service connected hearing loss.  During the period for which 
there is medical evidence, there is no basis for a rating in 
excess of 10 percent.  Turning to the more recent part of the 
appeal period, the Board notes that the veteran was scheduled 
twice for a VA examination to determine the present level of 
his hearing loss disability, as requested in a February 2000 
Board remand, and failed to appear for such VA examinations 
in August 2001 and March 2003.  He had reported that his 
disorder had deteriorated.  Attempts were made to contact the 
veteran, but he offered no good cause as to his failure to 
report for such examinations.  As the Board noted in its 
previous remand, the available medical evidence of record is 
limited in scope and does not provide sufficient information 
to provide an increased rating.  Given the veteran's lack of 
cooperation, the Board is left with no alternative but to 
deny the claim for increased evaluation for hearing loss 
pursuant to 38 C.F.R. § 3.655.  When the law is dispositive, 
the Board has no alternative but to deny the appeal. Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an increased rating for bilateral defective 
hearing, currently assigned a 10 percent evaluation, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



